








 OPTION




FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF




PRECISION AEROSPACE COMPONENTS, INC.







THIS OPTION CERTIFIES THAT, FOR VALUE RECEIVED, ___________________________ (the
“Holder”), is entitled to subscribe for and purchase from Precision Aerospace
Components, Inc., a Delaware corporation (the “Company”), ______________________
shares of Common Stock, $0.001 par value per share, of the Company at the
purchase price of $.01 per share (the “Exercise Price”) subject to adjustment as
provided herein.




1.

Definitions.  When used in this Option, the following terms shall have the
meanings specified:

a.

“Common Stock” shall mean the presently existing common stock, $0.001 par value
per share, of the Company.

b.

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration in cash or property, additional shares of
Common Stock, either immediately or upon the arrival of a specified date or the
happening of a specified event.

c.

“Exercise Notice” shall mean a notice of exercise of all or any portion of this
Option, in the form attached hereto as Exhibit A.

d.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors of and consultants of the Company, (b) securities
upon the exercise, or conversion of any securities issued hereunder or any other
options, warrants or convertible securities which are outstanding on the date of
issuance of these securities, and (c) securities issued pursuant to
acquisitions, licensing agreements, or other strategic transactions, provided
any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business which the Company’s board of
directors believes is beneficial to the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

e.

“Expiration Date” shall mean the earliest of (i) the date of exercise of all of
the rights represented by this Option, or (ii) the day which is 60 days after
the effective date of a combination or split of the presently existing common
stock of the Company or (iii) the date which is the first anniversary of the
date of this Option, February 27, 2009.





-1-







--------------------------------------------------------------------------------










f.

“Person” shall mean and include an individual, partnership, corporation, trust,
joint venture, incorporated organization and a government or any department or
agency thereof.

g.

“Securities Act” means the Securities Act of 1933, as amended.

h.

“Option Shares” shall mean the shares of Common Stock issuable to the Holder of
this Option upon any exercise of this Option.

2.

Option Exercise; Issuance of Certificates; Payment for Option Shares; Cashless
Exercise.  The Option may be exercised by the Holder in whole or in part, at any
time prior to the Expiration Date, by delivery of an Exercise Notice and, within
five (5) business days thereafter, surrender of this Option (properly endorsed
if required) and payment by the Holder of the Exercise Price by certified or
cashier’s check, unless cashless exercise provisions, set forth below are
chosen.  If prior to such exercise, the Company shall have issued any Common
Stock or Convertible Securities (other than Exempt Securities) at an effective
price per share less than the closing bid price of the Common Stock on the date
of this Option, the Exercise Price shall be changed to a new Exercise Price
equal to such lower effective price per share.  Upon such surrender and payment,
the Holder shall be entitled to receive a certificate or certificates
representing the Option Shares so purchased.  Option Shares so purchased shall
be deemed to be issued to the Holder as the record owner of such Option Shares
as of the close of business on the date on which this Option shall have been
surrendered and payment made for such shares.  Certificates for the Option
Shares so purchased shall be delivered to the Holder within a reasonable time,
not exceeding five (5) business days, after the rights represented by this
Option shall have been so exercised.  If the rights of the Holder of this Option
are exercised in part, the number of Option Shares subject to this Option shall
be reduced accordingly and the Company shall reissue an Option or Options of
like tenor representing in the aggregate the right to purchase the number of
Option Shares as so reduced.

Cashless Exercise Notwithstanding anything contained herein to the contrary, if
at the time of exercise, the Option Shares are not subject to an effective
registration statement, by delivering an Exercise Notice and in lieu of making
payment of the Aggregate Exercise Price in cash or wire transfer, elect instead
to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula the holder of this Option may, at
its election exercised in its sole discretion, exercise this Option in whole or
in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):




Net Number = (A x B) – (A x C)

                                      B




For purposes of the foregoing formula:




A= the total number shares with respect to which this Option is then being
exercised.








-2-







--------------------------------------------------------------------------------










B= the last reported sale (or if no sale price reported bid) price of the Common
Stock on the trading day immediately preceding the date of the Exercise Notice.




C= the Option Exercise Price then in effect at the time of such exercise.




No fractional Option Shares are to be issued upon any pro rata exercise of this
Option, but rather the number of Option Shares issued upon such exercise of this
Option shall be rounded up or down to the nearest whole number.

3.

Affirmative Covenants.  The Company covenants and agrees that the Option Shares
will, upon exercise of this Option, if sufficient authorized shares are
available for exercise, and issuance in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof.  The Company further covenants and
agrees that after the combination or split of its Common Stock until the
Expiration Date, the Company will at all times have authorized, and reserved for
the purpose of issue upon total or partial exercise of the rights represented by
this Option, a sufficient number of shares of its Common Stock to provide for
the exercise of the rights represented by this Option.

4.

Adjustments.  If the Company shall, while this Option remains outstanding, (a)
pay a stock dividend or make a distribution to holders of Common Stock in shares
of its Common Stock, (b) subdivide its outstanding shares of Common Stock, (c)
combine its outstanding shares of Common Stock into a smaller number of shares
or (d) issue by reclassification of its shares of Common Stock any shares of
capital stock of the Company, then thereafter the number of Option Shares shall
be automatically (and without notice or further action) increased or decreased,
as the case may be, in direct proportion to the increase or decrease in the
number of shares of Common Stock by reason of such change, and the per share
Exercise Price of this Option after such change shall in case of an increase in
the number of shares be proportionately decreased, and in case of a decrease in
the number of shares be proportionately increased so that the aggregate Exercise
Price of this Option shall be unchanged by such change.

5.

Reorganization, Reclassification, Share Exchange or Merger.

a.

If at any time prior to the Expiration Date the Company is a party to any
agreement providing for (i) any capital reorganization or reclassification of
the capital stock of the Company or (ii) any share exchange or merger of the
Company with another corporation, in such a way that holders of Common Stock
shall be entitled to receive cash, shares of stock or securities or assets
(collectively, and regardless of whether received in connection with a merger or
some other form of corporate reorganization, the “Merger Consideration”) with
respect to or in exchange for Common Stock, then, as a condition to such
reorganization, reclassification, share exchange or merger, the Holder shall be
given the opportunity to elect to receive such cash, shares of stock or
securities or assets as may be issued or payable with respect to or in exchange
for the number of Option Shares then issuable upon the exercise of the rights
represented by this Option.

b.

If the Holder elects to receive the Merger Consideration, then upon Holder’s
actual receipt of the Merger Consideration the Holder shall pay to the Company
(i) the per share Exercise Price of this Option multiplied by (ii) the number of
shares of Common Stock then issuable upon the exercise of the rights represented
by this Option, and thereafter the parties shall have no further rights or
obligations hereunder.





-3-







--------------------------------------------------------------------------------










c.

If the Holder does not elect to receive the Merger Consideration, the rights and
obligations of the Holder and the Company (including any successor company)
under this Option shall remain in full force and effect pursuant to the terms
and conditions of this Option.  In any such case, the Company shall not effect
any such reclassification, reorganization, share exchange or merger, unless
prior to the consummation thereof the successor corporation (if other than the
Company) resulting from such share exchange or merger shall assume by written
instrument the obligation to deliver to the Holder, upon exercise of this
Option, such cash, shares of stock or securities or assets as the Holder would
have been entitled to receive had the Holder made the election in accordance
with the provisions of this Section.

d.

In connection with any capital reorganization or reclassification of the capital
stock of the Company or any share exchange or merger of the Company with another
corporation, if the Company shall fix a record date for the making of a
distribution to holders of Common Stock of (i) assets (other than cash dividends
or cash distributions payable out of consolidated net income or earned surplus
or dividends payable in Common Stock), (ii) evidences of indebtedness or other
securities of the Company, or of any corporation other than the Company (except
for the Common Stock of the Company) or (iii) subscription rights, options or
warrants to purchase any of the foregoing assets or securities, whether or not
such rights, options or warrants are immediately exercisable, to the extent such
rights, options or warrants have not expired, then the Company shall make
provisions for the Holder to receive, and the Holder shall be entitled upon
exercise of this Option to, a proportional amount (depending upon the extent to
which such Option is exercised) of such assets, evidences of indebtedness,
securities or such other rights, options or warrants, as if the Holder had
exercised this Option on or before such record date.

6.

Registration Rights.

a.

If the Company at any time or times proposes or is required to register any of
the Common Stock or common stock (“Shell Common Stock”) of any wholly-owned
subsidiary of the Company (the “Shell”) or other equity securities of the
Company or the Shell for public sale for cash under the Securities Act (other
than on Forms S-4 or S-8 or successor forms thereto), it will at each such time
or times give written notice to the Holder of its intention to do so.  Upon the
written request of the Holder given within fifteen (15) days after receipt of
any such notice, the Company shall cause any Common Stock or Shell Common Stock
issuable to the Holder upon exercise of this Option (“Register-able Securities”)
requested in such notice to be registered (a “Piggyback Registration”) under the
Securities Act and any applicable state securities laws.  With respect to each
Piggyback Registration, all fees, costs and expenses shall be borne by the
Company.

b.

The Company shall take such measures and file such information, documents and
reports as shall hereafter be required by the Securities and Exchange Commission
(the “SEC”) as a condition to the availability of Rule 144 under the Securities
Act (or any corresponding or successor rule hereafter in effect).  The Company
covenants that all such information, documents and reports or any registration
statement required by Section 12 of the Securities Exchange Act of 1934, as
amended, filed with the SEC shall not contain any untrue statement of a material
fact or fail to state therein a





-4-







--------------------------------------------------------------------------------










material fact required to be stated therein or necessary to make the statements
contained therein not misleading, and the Company agrees to indemnify and hold
each seller of Register-able Securities and each broker, dealer, underwriter or
other person acting for such seller (and any controlling person of any of the
foregoing) harmless from and against any and all claims, liabilities, losses,
damages or expenses and judgments arising out of or based upon any breach of the
foregoing covenants, representations or warranties.

7.

Term of Option.  This Option shall remain outstanding and exercisable until the
Expiration Date.  To the extent not previously exercised, the rights represented
by this Option shall thereupon terminate.

8.

Issue Tax.  The issuance of certificates for shares of Common Stock upon the
total or partial exercise of this Option shall be made without charge to the
Holder for any issuance tax in respect thereof.

9.

Closing of Books.  The Company will at no time close its transfer books in any
manner which interferes with the timely exercise of the rights represented by
this Option.

10.

No Voting Rights.  This Option shall not entitle the Holder to any voting rights
as a shareholder of the Company.

11.

Notices.  All notices and communications provided for herein or made hereunder
shall be delivered, or mailed first class with postage prepaid, or faxed, or
delivered by overnight delivery service, addressed in each case as follows,
until some other address shall have been designated in a written notice given in
like manner, and shall be deemed to have been given or made when so delivered or
mailed or faxed:  

(a) if to the Company:  




Precision Aerospace Components, Inc.

2200 Arthur Kill Road

Staten Island, NY 10309

Attn: President

Phone No.:  718-356-1500

Facsimile No.: 718-356-3661




(b) if to the Holder:




________________.

________________.

________________.

Phone No:  ________________.

Facsimile No.:  ________________.




or to such other person or address as the party entitled to notice hereunder
shall designate by notice in accordance with this Option.  








-5-







--------------------------------------------------------------------------------










12.

Replacement of Option.  Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Option, and upon receipt of
written indemnification of the Company by the Holder in form and substance
satisfactory to the Company, the Company shall execute and deliver to the Holder
a new Option of like date, tenor and denomination.

13.

Miscellaneous.

a.

This Option may be amended only by a writing signed by the Company and the
Holder.  All covenants and agreements in this Option by the Company shall bind
its successors and assigns.

b.

In case any provision in this Option shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

c.

This Option shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of laws
thereof.

d.

This Option constitutes the full and entire understanding between the Company
and the Holder with respect to the subject matter hereof.

e.

Failure of, or delay by, the Holder to assert any right herein shall not be
deemed to be a waiver thereof, nor shall any such failure or delay on any one or
more occasions be deemed to prohibit or waive the same or any other right on any
future occasion.







IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
as of the date first written below.

Date




PRECISION AEROSPACE COMPONENTS, INC.







By:

Title: President and CEO





-6-







--------------------------------------------------------------------------------










EXHIBIT A TO OPTION

EXERCISE NOTICE

TO BE EXECUTED
BY THE REGISTERED HOLDER TO EXERCISE THIS OPTION

To:  Precision Aerospace Components, Inc.




The undersigned Holder, pursuant to the terms and conditions of that certain
Option, issued by Precision Aerospace Components, Inc., a Delaware corporation,
and dated as of ______ ___, 200__, hereby exercises such Option to the extent of
______________________________ (________________) shares of the Common Stock
covered by such Option, evidenced by the attached Option (the “Option”), and
hereby agrees to make payment in full for each of such shares at the per share
exercise price provided by such Option.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Option.




Specify Method of exercise by check mark:

1.  ___

Cash Exercise

(a) Payment of Option Exercise Price. The holder shall pay the Aggregate
Exercise Price of $______________ to the Company in accordance with the terms of
the Option.  

(b) Delivery of Option Shares.  The Company shall deliver to the holder
_________ Option Shares in accordance with the terms of the Option.  

2.  ___

Cashless Exercise

(a) Payment of Option Exercise Price.  In lieu of making payment of the
Aggregate Exercise Price, the holder elects to receive upon such exercise the
Net Number of shares of Common Stock determined in accordance with the terms of
the Option.  

(b) Delivery of Option Shares.  The Company shall deliver to the holder
_________ Option Shares in accordance with the terms of the Option.  




Date: _______________ __, ______




Name of Registered Holder




By:

Name:

Title:








-7-





